     Case 1:20-cr-00538-PGG Document 18 Filed 10/30/20 Page 1 of 5


        Case 1:20-cr-00538-PGG Document 16-1 Filed 10/29/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                          [P         ]P            O

                               v.                                              20 C . 538 (PGG)

 Donnell Russell,


                Defe da .



       Upon the application of the United States of America, ith the consent of the undersigned

counsel, and the defendant having requested discover under Fed. R. Crim. P. 16, the Court hereb

finds and orders as follo s:

       WHEREAS, the Government ill make disclosure to the defendant of documents, objects

and information, including electronicall stored information ( ESI ), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C. 3500, and the Government s general obligation to produce

e culpator and impeachment material in criminal cases, all of hich ill be referred to herein as

 disclosure material ;

       WHEREAS, the Government s disclosure material in this case ma include Confidential

Information that ma (i) affect the privac and confidentialit of individuals; (ii) impede, if

prematurel disclosed, the Government s ongoing investigation of uncharged individuals; and (iii)

risk prejudicial pretrial publicit if publicl disseminated;

       WHEREAS, the entr of a protective order in this case          ill permit the Government to

produce e peditiousl Disclosure Material       ithout further litigation or the need for substantial

redactions, and ill afford the defense prompt access to such materials, in substantiall unredacted

form, hich ill facilitate the preparation of the defense;
     Case 1:20-cr-00538-PGG Document 18 Filed 10/30/20 Page 2 of 5


        Case 1:20-cr-00538-PGG Document 16-1 Filed 10/29/20 Page 2 of 5




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1.     Confidential Information so designated b the Government shall not be disclosed

b the defendant or defense counsel, including an successor counsel (collectivel , the defense ),

other than as set forth herein, and shall be used b the defense solel for purposes of defending

this action. All Confidential Information possessed b the defense shall be maintained in a safe

and secure manner.

       2.     Confidential Information ma be disclosed b counsel to the follo ing persons

(hereinafter, Designated Persons ):

              (a) The defendant;

              (b) Personnel for    hose conduct counsel is responsible, i.e., personnel emplo ed

b or retained b counsel, as needed for purposes of defending this action;

              (c) Potential    itnesses ( Potential Witnesses ) for purposes of defending this

action; and

              (d) Such other persons as hereafter ma be authori ed b the Court.

All Designated Persons to     hom Confidential Information is disclosed in accordance   ith this

provision shall be subject to the terms of this Order. To the e tent Confidential Information is

disclosed to an Designated Persons, defense counsel shall first provide each Designated Person

 ith a cop of this Order and instruct such Designated Persons that the are bound b the terms

of this Order. Defense counsel shall maintain a record of hat information has been disclosed to

 hich such persons.


                                               2
     Case 1:20-cr-00538-PGG Document 18 Filed 10/30/20 Page 3 of 5


         Case 1:20-cr-00538-PGG Document 16-1 Filed 10/29/20 Page 3 of 5




        3.     The Government ma designate Disclosure Material as Confidential Information

b labeling such Disclosure Material as Confidential. In the event of an dispute as to the

Government s designation of particular Disclosure Material as Confidential Information, the

parties shall meet and confer,      ithout prejudice to a subsequent application b defense counsel

seeking de-designation of such material b the Court. If the defense moves the Court for de-

designation of disputed material, the Government shall respond      ithin seven da s of the defense

filing, absent further Order of this Court. The Government shall bear the burden of establishing

good cause for its Confidential Information designation of the disputed materials. Absent a

contrar order of this Court, the Government s designation of Disclosure Material as Confidential

Information shall be controlling.

        4.     The parties must compl       ith the Local Criminal Rules, including Rule 23.1, hich

prohibits the release of non-public information or opinion        hich a reasonable person       ould

e pect to be disseminated b means of public communication         if there is a substantial likelihood

that such dissemination ill interfere ith a fair trial or other ise prejudice the due administration

of justice.

        5.     The parties shall not post an Confidential Information on an Internet site or

net ork site to hich persons other than the parties hereto have access, and shall not disclose an

Confidential Information to the media or an other third part , e cept as set forth herein.

        6.     The Government ma authori e, in riting, disclosure of Confidential Information

be ond that other ise permitted b this Order ithout further Order of this Court.




                                                  3
     Case 1:20-cr-00538-PGG Document 18 Filed 10/30/20 Page 4 of 5


        Case 1:20-cr-00538-PGG Document 16-1 Filed 10/29/20 Page 4 of 5




       7.      This Order does not prevent the disclosure of an Confidential Information in an

hearing or trial held in this action, or to an judge or magistrate judge, for purposes of this action.

All filings should compl     ith the privac protection provisions of Fed. R. Crim. P. 49.1.

       8.      E cept for Confidential Information that has been made part of the record of this

case, the defense shall return to the Government or securel destro or delete all Confidential

Information, including the sei ed ESI Confidential Information, consistent          ith the Rules of

Professional Responsibilit ,    ithin a reasonable time follo ing the e piration of the period for

direct appeal from an verdict in the above-captioned case; the period of direct appeal from an

order dismissing an of the charges in the above-captioned case; or the granting of an motion

made on behalf of the Government dismissing an charges in the above-captioned case, hichever

date is later. If Confidential Information is provided to an prospective       itnesses, counsel shall

make reasonable efforts to seek the return or destruction of such materials.

       9.      This Order places no restriction on a defendant s use or disclosure of ESI that

originall belonged to the defendant.




                                                  4
     Case 1:20-cr-00538-PGG Document 18 Filed 10/30/20 Page 5 of 5


        Case 1:20-cr-00538-PGG Document 16-1 Filed 10/29/20 Page 5 of 5




                                  R               J
       10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court   ill retain jurisdiction to enforce this Order until the Court orders

other ise.


AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       Acting United States Attorne




b : _____________________________                          Date: 10/28/20
       Peter J. Davis / Lara Pomerant
       Assistant United States Attorne


   ________________________                                Date:
   Annalisa Miron, Esq.
   Counsel for Donnell Russell




SO ORDERED:

Dated: Ne York, Ne York
       October 30, 2020

                                                      _________________________________
                                                      THE HONORABLE PAUL G. GARDEPHE
                                                      UNITED STATES DISTRICT JUDGE




                                              5
